UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6887



ANTHONY COHEN,

                                              Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; LOUIS RUZICKA,
Captain, Correctional Officer V, 7 - 3 shift;
NATHAN ROLLINS, Lieutenant, Correctional
Officer IV, 3 - 11 shift; DELANVIEL EVANS,
Sargeant, Correctional Officer III, 7 - 3
shift; JOHN THOMAS, Correctional Officer II,
3 - 11 shift,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-2275-WMN)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Cohen, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cohen v. Corcoran, No. CA-96-2275-WMN (D.Md. June 13, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2